DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 41, 42 and 92 have been amended.  Claim 94 has been added.  Claims 1, 2, 4, 5, 9, 11, 12, 15, 24, 27-29, 32, 36, 39, 41, 42, 47, 49, 50 and 87-94 are pending and under consideration.

The rejection of claims 1, 2, 4, 5, 9, 11, 12, 15, 24, 27-29, 32, 36, 39, 41, 42, 47, 49, 50 and 92 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendment of claims 1, 41 and 92.

The rejection of claims 41 and 49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of applicant’s arguments regarding claim 41 and the cancelation of “oral administration” in claim 49.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 2, 4, 5, 9, 11, 12, 15, 24, 27-29, 32, 36, 39, 41, 42, 47, 49 and 50  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Instant claims 1, 2, 4, 5, 9-15, 18, 20 are drawn to antibodies characterized by the ability to bind to the same or overlapping epitope of cells expressing  CD46 as the antibodies of YS5, YS5F, YS5v1D, SB1HGNY, YS12, 3G7RY, YS6, YS1, YS3, YS4, YS8, YS4, YS8, YS7, YS9, YS10, YS11, 3G7HY, 3G7NY, 3G7, SB2, 2C8 or UA8kappa.  Claim 15 requires that the antibody of claim 1 competes with the antibodies of YS5, YS5F, YS5v1D, SB1HGNY, YS12, 3G7RY, YS6, YS1, YS3, YS4, YS8, YS4, YS8, YS7, YS9, YS10, YS11, 3G7HY, 3G7NY, 3G7, SB2, 2C8 or UA8kappa. Claim 18 requires that the antibody of claim 1 comprises the same light chain as the antibodies of YS5, YS5F, YS5v1D, SB1HGNY, YS12, 3G7RY, YS6, YS1, YS3, YS4, YS8, YS4, YS8, YS7, YS9, YS10, YS11, 3G7HY, 3G7NY, 3G7, SB2, 2C8 or UA8kappa.  Claim 20 requires that the antibody of claim 1 comprises the heavy chain as the antibodies of YS5, YS5F, YS5v1D, SB1HGNY, YS12, 3G7RY, YS6, YS1, YS3, YS4, YS8, YS4, YS8, YS7, YS9, YS10, YS11, 3G7HY, 3G7NY, 3G7, SB2, 2C8 or UA8kappa.  
Claims 50 is a method claim reliant on the identity of the antibodies in claim 1.
Claims 47 and 49 are drawn to formulations comprising the antibodies of claim 1.
Claims 1, 2, 4, 5, 9, 11, 12, 15, 24, 27-29, 32, 36, 39, 41, 42, 47, 49 and 50  are reliant on a genus of antibodies characterized by their ability to bind to the same or overlapping epitope of antibodies disclosed by structure or by their ability to bind to the same or overlapping epitopes and compete with the antibodies disclosed by structure, such as in claim 15.  
The findings Amgen v. Sanofi of October 5, 2017 pertain to the instant claims.  The court determined that description of the antibodies by reciting antigen to which it binds lacks adequate written description.  In the instant case, the antibodies are claimed by reciting the particular epitope or epitopes bound by the claimed antibodies which bind to the same epitope or an overlapping epitope as other characterized antibodies of  YS5, YS5F, YS5v1D, SB1HGNY, YS12, 3G7RY, YS6, YS1, YS3, YS4, YS8, YS4, YS8, YS7, YS9, YS10, YS11, 3G7HY, 3G7NY, 3G7, SB2, 2C8 and UA8kappa.  When given the broadest reasonable interpretation, the variant antibodies are not confined to antibodies having the same CDR regions of the described antibodies of YS5, YS5F, YS5v1D, SB1HGNY, YS12, 3G7RY, YS6, YS1, YS3, YS4, YS8, YS4, YS8, YS7, YS9, YS10, YS11, 3G7HY, 3G7NY, 3G7, SB2, 2C8 or UA8kappa. Thus, one of skill in the art could not envisage the genus of antibodies encompassed by the claims other than antibodies comprising the same CDR regions having the same relative placement throughout the antibody, or having the same variable and light chain pairs as the antibodies of YS5, YS5F, YS5v1D, SB1HGNY, YS12, 3G7RY, YS6, YS1, YS3, YS4, YS8, YS4, YS8, YS7, YS9, YS10, YS11, 3G7HY, 3G7NY, 3G7, SB2, 2C8 and UA8kappa.  However, the antibodies are not so claimed.  There is no relationship between the structure of an antibody defined only by a binding epitope or an overlapping binding epitope because one cannot envisage an antibody paratope given a particular epitope.  One of skill in the art would reasonable conclude that applicant was not in possession of the genus of antibodies which bind to the same or overlapping epitopes of CD46as the YS5, YS5F, YS5v1D, SB1HGNY, YS12, 3G7RY, YS6, YS1, YS3, YS4, YS8, YS4, YS8, YS7, YS9, YS10, YS11, 3G7HY, 3G7NY, 3G7, SB2, 2C8 and UA8kappa antibodies at the time of filing.

Applicant argues that the written description requirement can be met by description of numerous antibodies that fall within the claimed genus and are reduced to practice. Applicant argues that in the instant specification 20 antibodies that bind within the sushi domains 1 and 2 of CD46 have been described by amino acid sequence and identification of CDR sequences.  This has been considered but not found persuasive.   



Section 2163 of the M.P.E.P. states:

Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are “representative of the full variety or scope of the genus,” or by the establishment of “a reasonable structure-function correlation.” Such correlations may be established “by the inventor as described in the specification,” or they may be “known in the art at the time of the filing date.” See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014).

It is noted that the correlation between an antibody and a particular epitope recognized by the antibody is an unpredictable art.  The written description of 20 antibodies that bind within two particular domains of CD46 is not representative of the “full variety or scope of the genus” because recognition of an epitope in CD46 sushi domains 1 and 1 does not limit the antibodies that so recognize to having the particular CDR sequences of the 20 disclosed antibodies.  Further, the claims are drawn to antibodies that bind the same or overlapping epitope of the 20 antibodies.  The claims are not limited to antibodies which comprise the same CDR sequences of the 20 disclosed antibodies which bind to the same epitope.  The claims are limited to antibodies that bind to the same or overlapping epitope on CD46 as YS5, YS5F, YS5v1D, SB1HGNY, YS12, 3G7RY, YS6, YS1, YS3, YS4, YS8, YS7, YS9, YS10, YS11, 3G7HY, 3G7NY, 3G7, SB2, 2C8 or UA8 kappa.  The specification states that SB1HGNY appears to be a different “group” from “YS5 and other” because YS5, YS12, and 3G8 are not competed for binding to DU145 cells by UA20Fc (page 21, paragraph [0364]).  Further, the specification teaches that for antibodies in “group 1” there are additional epitope differences as evidenced by the selective effect of antibody binding to various CD46 mutants (page 115, paragraph [0641]) and points to YS5 that differs from all other antibodies in that a D to A mutation at position 39 uniquely affects its binding (page 48, Table 3).  The specification teaches that YS6 differs from YS5  as it is selectively affected by an A to P mutation at position 31 (Table 3).
Thus, the written description of 20 antibodies which bind to the Sushi 1 and 2 domains of CD46 fails to provide an adequate written description of a genus of antibodies that bind to the same or overlapping epitope of YS5, the same or overlapping epitope of YS5F, the same or overlapping epitope of YS5v1D, the same or overlapping epitope of SB1HGNY, the same or overlapping epitope of YS12, the same or overlapping epitope of 3G7RY, the same or overlapping epitope of YS6, the same or overlapping epitope of YS1, the same or overlapping epitope ofYS3, the same or overlapping epitope of YS4, the same or overlapping epitope ofYS8, the same or overlapping epitope ofYS7, the same or overlapping epitope ofYS11, the same or overlapping epitope of3G7HY, the same or overlapping epitope of 3G7NY, the same or overlapping epitope of3G7, the same or overlapping epitope of sB2, the same or overlapping epitope of 2C8 or the same or overlapping epitope of UA8kappa.  All of the antibodies have unique epitopes within sushi 1 and/or 2.  Each antibody would have a separate genus of antibodies that bind to the same epitope or bind to overlapping epitopes.  The specification fails to describe the representative number of antibodies that fall within each of the claimed genuses.
One of skill in the art would reasonably conclude that applicant was not in possession of the required genuses of CD46 antibodies in claim 1 at the time of filing. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Mather (WO03/032814, reference of the IDS filed 3-13-2020) in view of Krall et al (Angewandte Chem. Int. Ed., 2013, vol. 52, pp. 1384-1402).
Mather teaches conjugates of murine PA7 to therapeutic agents, such as toxins, wherein PA7 binds to CD46, and the admisntration of the conjugates can target the therapeutic agent to cancer cells expressing CD46 (paragraph [0083]).  Mather teaches that the toxins of the conjugate can be auristatins (paragraph [0085]).  Maher teaches bifunctional linkers including spacers that can be coupled to the antibody by means well-known in the art, including linkers including N-hydroxysuccinimide (paragraph [0089]).  Maher contemplates an alternative embodiment wherein fully human antibodies to CD46 are obtained using transgenic mice designed to produce human antibodies, such as the Xenomouse.TM. or HuMab-Mouse.TM. (paragraph [0081]).  Mather teaches that “humanized” antibodies are designed to minimize unwanted immunological response toward rodent antihuman antibody molecules which limits the duration and effectiveness of therapeutic applications of those moieties in human recipients (paragraph [0081]).  Maher teaches that the fully human antibody would be expected to provide “a more desirable (e. g., fully human antibodies) or more robust immune response”.  One of skill in the art would understand that a fully human antibody would be less immunogenic than a “humanized antibody”.  
Krall et al teach that the most widely used payloads in current use for ADC include the dolastatin analogues, such as the auristatins (page 1395, lines 16-20, under the heading “Cytotoxic Payloads and Linkers”) which are more potent payloads than the cytotoxic drugs such as methotrexate, vinca alkaloids, taxoids and anthracyclines such as doxorubicin (page 1395, lines 6-13, under the heading “Cytotoxic Payloads and Linkers”).
It would have been prima facie obvious at the time prior to the effective filing date to make a fully human  anti-CD46 antibody that is internalized by CD46 cancer cells, for the formation of conjugates with a linker and a cytotoxic moiety, such as auristatin.  One of skill in the art would have been motivated to select the auristatin for conjugation to the fully human anti-CD46 antibody because Krall et al teach that auristatins are widely used and are known to be more potent payloads than the cytotoxic drugs such as methotrexate, vinca alkaloids, taxoids and anthracyclines such as doxorubicin.

Claims 87-90 are rejected under 35 U.S.C. 103 as being unpatentable over Mather et al and Krall et al as applied to claim 87 above, and further in view of Badescu et al (Bioconjugate Chemistry, June 2014, vol. 25, pp. 1124-1136) and Junutula et al (Nature Biotechnology, 2008, Vol. 26, pp. 925-932).
Badescu et al teach the conjugation of auristatin analogue, MMAE, to antibodies by means of an engineered Cys on each of the heavy chains, or on each of the light chains  providing a site for a thiol reactive drug reagent (page 1125, first column, lines 3-9).  Badescu et al teach that when conjugated to MMAE using a maleimide reagent, an ADC with a DAR close to 2 is produced (page 1125, first column, lines 9-10) which meets the limitation of instant claim87 requiring MMAE and claim 89 requiring two effectors. Badescu et al do not specifically teach that the MC-vc-PAB linker is used to make the MMAE thiomab conjugate, but refers to Juntula et al (Nature Biotechnology, 2008, Vol. 26, pp. 925-932).  Juntula et al teach that the thiomab conjugates to MMAE comprise MC-vc-PAB-MMAE (page 927, lines 8-9 under the heading “Anti-MUC16 Thiomab yields nearly homogeneous conjugates”).   
Badescu et al teach an alternative method wherein a bisulfone reagent  undergoes bis-alkylation to conjugate both thiols  derived from  the two Cys residues of a reduced  native disulfide bond, such as the interchain disulfide bond of a mAb (page 1125, second column, lines 17-22).  Badescu et al teach that the bisalkylation reagents loaded with MMAE (Figure 2, bisalkylation reagent 1).   Badescu et al teach that the reagent can undergo reaction at each of the four interchain disulfides of a reduced mAb to produced DAR of 4 (page 1126, first column, lines 5-7) thus meeting the limitation of instant claim 90.  Badescu et al teach that an intact mAb IgG1 has four accessible  disulfide bonds (page 1124, second column, lines 3-5) thus rendering obvious instant claim 91, because an intact IgG1 would be required for the bis-alkylating reagent.  Badescu et al teach the formation of high drug loaded species greater than DAR of 4 is undesirable leading to lower tolerability, higher rates of plasma clearance and decreased efficacy in vivo (page 1124, second column, lines 10-13).
It would have been prima facie obvious at the time prior to the effective filing date to use MMAE as effector loaded onto the fully human anti-CD46 antibody.  One of skill in the art would have been motivated to do so by the teachings of Krall et al on the wide usage of auristatins in ADCs as having high potency relative to other classes of cytotoxic drugs used clinically.  One of skill in the art would have been motivated to use the MMAE wherein 2 or 4 effectors are conjugated to the fully human anti-CD46 antibody based on the teachings of Badescu regarding the undesirability of more than 4 effectors per antibody.  One of skill in the art would have been motivated to use the MC-vc-PAB linker because Basescu references Juntula et al regarding the details of the procedure on making the thiomabs wherein MC-vc-PAB was used to link the antibody to MMAE. 
Applicant argues that Mather teaches that a toxin may be conjugated to the PA7 antibody but provide no data showing that such an immunotoxin has cytotoxic activity on prostate cancer, myeloma or any other cancer expressing CD46.  This has been considered but not found persuasive. Mather et al teach:

[0029] In another aspect, the invention is a method of delivering a therapeutic agent (such as a toxin, or a radioactive molecule) to cancerous cells in an individual by

administering to the individual an effective amount of a CD46 binding antibody or any CD46 binding moiety (polypeptides, including but not limited to antibodies or antibody derivatives) described herein that are linked to a therapeutic agent (such as a toxin or a radioactive molecule). The CD46 binding moiety includes, but not limited to the antibody mPA7, an antibody comprising a fragment or a region of the antibody mPA7, or a humanized antibody (generally, but not necessarily, comprising one or more CDRs of the antibody mPA7), a chimeric antibody comprising variable regions derived from variable regions of the antibody mPA7 and constant regions derived from constant regions of a human antibody, or a human antibody with one or more properties of the antibody mPA7.

In some embodiments, the cancerous cells are from breast, colon, lung, ovarian, pancreatic, prostate, or renal cancer. In another embodiment, the therapeutic agent (such as a toxin or a radioactive molecule) is delivered into the cancerous cells (is internalized). In another embodiment the therapeutic agent is delivered into prostate, ovarian, breast, or colon cancer cells. Accordingly, the invention provides methods of inhibiting growth and/or proliferation of prostate, ovarian, breast, or colon cancer cells such that the therapeutic agent is delivered into those cancer cells.

In some embodiments of these methods (inhibiting growth and/or proliferation and/or angiogenesis) the antibody is linked to a therapeutic agent. The therapeutic agent may be any therapeutic agent described herein, including but not limited to saporin, calicheamicin, auristatin, or maytansinoid.

Applicant further argues that Mather did not conjugate any toxin to PA7, much less MMAF, AE, MMAE, vcMMAE or vcMMAF recited in claim 87.  This has been considered but not found persuasive.  

Mather et al teach:

[0083] This invention also provides compositions comprising mPA7 or mPA7 equivalent antibodies or polypeptides conjugated (for example, linked) to a therapeutic agent, such as a radioactive molecule, a toxin (e. g., calicheamicin), or a chemotherapeutic molecule, or to liposomes or other vesicles containing chemotherapeutic compounds. The compositions, when administered to an individual, can target these agents to a cancer cell expressing CD46 recognized by the antibody or polypeptide (s) and thus can, for example, eliminate cancerous cells and/or suppress proliferation and/or growth of cancerous cells.

For simplicity, reference will be made generally to mPA7 or antibodies with the understanding that these methods apply to any of the CD46 binding embodiments described herein. These, conjugation generally refers to linking these components as described herein. The linking (which is generally fixing these components in proximate association at least for administration) can be achieved in any number of ways, as described below.

[0084] A radioactive molecule of this invention includes any radioisotope which is effective in destroying a cancerous cell. Examples include, but not limited to, cobalt-60 and X-rays. Additionally, naturally occurring radioactive elements such as uranium, radium, and thorium which typically represent mixtures of radioisotopes, are suitable examples of a radioactive molecule.

[0085] A toxin of the invention include, but not limited to, taxol, cytochalasin B, gramicidin D, ethidium bromide, emetine, mitomycin, etoposide, tenoposide, vincristine, vinblastine, colchicin, doxorubicin, daunorubicin, dihydroxy anthracin dione, mitoxantrone, mithramycin, actinomycin D, 1-dehydrotestosterone, glucocorticoids, procaine, tetracaine, lidocaine, propranolol, and puromycin and analogs or homologs thereof. The antibodies of the invention can be internalized within the carcinoma cells to which they bind and are therefore particularly useful for therapeutic applications, for example, delivering into the cells toxins that need to be internalized for their adverse activity. Examples of such toxins include, but not limited to, saporin, calicheamicin, auristatin, and maytansinoid.

[0086] The antibodies or polypeptides of the invention can be conjugated (linked) to a radioactive molecule, a toxin, or other therapeutic agents, or to liposomes or other vesicles containing therapeutic agents covalently or non-covalently, directly or indirectly.

The antibody may be linked to the radioactive molecule, the toxin, or the therapeutic molecule at any location along the antibody so long as the antibody is able to bind its target CD46.

A toxin or a therapeutic agent may be coupled (e. g. , covalently bonded) to a suitable monoclonal antibody either directly or indirectly (e. g. , via a linker group, or, alternatively, via a linking molecule with appropriate attachment sites, such as a platform molecule as described in U. S. patent 5,552, 391). The toxin and therapeutic agent of the present invention can be coupled directly to the particular targeting proteins using methods known in the art. For example, a direct reaction between an agent and an antibody is possible when each possesses a substituent capable of reacting with the other. For example, a nucleophilic group, such as an amino or sulfhydryl group, on one may be capable of reacting with a carbonyl-containing group, such as an anhydride or an acid halide, or with an alkyl group containing a good leaving group (e. g. , a halide) on the other.

Further Mather et al claim:
1. An antibody that preferentially binds to the same epitope on CD46 as antibody mPA7 preferentially binds.

2. An antibody mPA7 produced by a host cell with a deposit number of ATCC No. PTA-3706 or progeny thereof.

3. A chimeric antibody comprising variable regions derived from variable regions of a light chain and a heavy chain of the antibody mPA7 of claim 2 and constant regions derived from constant regions of a light chain and a heavy chain of a human antibody.

4. A humanized antibody of the antibody mPA7 of claim 2.

5. The antibody of claim 1, wherein the antibody is linked to a therapeutic agent.

6. The antibody of claim 3, wherein the antibody is linked to a therapeutic agent.

7. The antibody of claim 4, wherein the antibody is linked to a therapeutic agent.


With regard to applicant argument that Mather doesn’t actually describe the conjugate of the PA7 antibody or the antibody which binds to the same epitope as PA7, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In the instant case, the teachings of Mather et al would definitely suggest to one of skill in the art that a conjugate can be made using the PA7 antibody, an antibody that bind to the same epitope as the PA7 antibody, or a humanized or chimeric versions thereof can be linked to a cytotoxic agent and used for delivery to cancer cells that express CD46.

Applicant argues that Krall does not teach that the antibodies against an internalizing surface protein such as CD46 are a preferred delivery vehicle for targeting cytotoxins to tumor cells.  This has been considered but not found persuasive.  The internalization of CD46 for targeted delivery is taught by Mather et al.  Krall et al is cited for teachings regarding widely used payloads for antibody-drug conjugates.  The teachings of Krall regarding peptides and vitamins as alternatives to antibodies as targeting agents, does not teach away from using antibodies as targeting agents for the delivery of cytotoxic drugs via an anti-CD46 antibody as taught in Mather et al.
Applicant argues that Krall teaches broad classes of compounds as cytotoxic payloads, such as dolastatin analogues such as the auristatin and cemadotin, maytansinoids, calicheamicin and purrolobenzodiazepines, duocarmycins and tubulysins, but does not even mention MMAF, AE, MMAE, vcMMAE or vcMMAF required by claim 87. This has been considered but not found persuasive. Krall et al references “auristatins” with footnotes 210 and 211.  Reference 210 is to Francisco, “cAC10-vcMMAE, an anti-CD30-monomethykl auristatin E conjugate with potent and selective antitumor activity”.   One of skill in the art would understand upon reading of Krall that MMAF and MMAE are auristatins and stand for monomethyl auristatin F and monomethyl auristatin E.  One of skill in the art would understand that vcMMAE and vcMMAF are MMAE and MMAF with a val-cit di-peptide linker portion. 
Further, one  of skill in the art would have been motivated to select the one of the auristains MMAE, MMAF with or without val-cit, because Mather et al teach auristains as examples of the most widely used payload for ADCs

Examples of such toxins include, but not limited to, saporin, calicheamicin, auristatin, and maytansinoid.

and because Krall et al teach that auristatins in addition to maytansinoids, calicheamicin and purrolobenzodiazepines, duocarmycins and tubulysins are among the most widely used cytotoxic payloads for antibody-drug conjugates.  Thus one of skill in the art would be choosing from  a finite number of identified, well-known cytotoxins useful in antibody conjugates, with a reasonable expectation of success.
Applicant argues that the payloads disclosed by Krall are broad classes of compounds  and therefore Krall lacks “Blaze marks” that would lead a person of ordinary skill in the art to MMAF, AE, MMAE, vcMMAE or vcMMAF.  This has been considered but not found persuasive.  Krall teaches that the references to Francisco et al and Dornan et al which teach the auristatin analog of vcMMAE used in ADCs. 

Claims 87-91 are rejected under 35 U.S.C. 103 as being unpatentable over Mather, Krall et al, Badescu et al and Junutula et al as applied to claims 87-90 above, and further in view of Acchione et al (mAbs, 2012, vol. 4, pp. 362-372).  
Acchione et al teach that in general, target binding and effector functions of IgG1 antibodies are insensitive to conjugation which highlights the utility of the IgG1 platform for antibody-drug conjugates (lines 12-13 of the abstract).
It would have been prima facie obvious prior to the effective filing date of the invention to isolate fully human anti-CD46 antibodies that internalize on cells expressing CD46, wherein the antibody was an IgG1, as a platform for the conjugates rendered obvious by the combined teachings of Mather et al, Krall et al, Badescu et al and Junutula et al.  One of skill in the art would have been motivated to do so by the teachings of Acchione et al on target binding and effector function insensitivity to conjugation of IgG1 antibodies.  One of skill in the art would be motivated not to interfere with the target binding of the anti-CD46 antibody, and would be motivated to preserve effector functions which can contribute to ADCC and CDC. 

Applicant argues that none of Badescu, Junutula nor Acchione make up for the deficiencies of Mather and Krall.  This has been considered but not found persuasive because claim 87 is obvious over Mather and Krall for the reasons set forth above.  Further, it is noted that Badescu et al teach conjugation of the auristatin analog, MMAE to antibodies by means of an engineered Cys residue in the antibody, and Juntula et al teach thioMab conjugates comprising MC-vc-PAB-MMAE.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 87-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 and 30 of U.S. Patent No. 9,567,402 in view of Krall et al (Angewandte Chem. Int. Ed., 2013, vol. 52, pp. 1384-1402) Badescu et al (Bioconjugate Chemistry, June 2014, vol. 25, pp. 1124-1136), Junutula et al (Nature Biotechnology, 2008, Vol. 26, pp. 925-932) and Acchione et al (mAbs, 2012, vol. 4, pp. 362-372).  
Claims 13, 15-20 and 30 of the ‘402 patent teach an immunoconjugate comprising  an antibody which specifically binds cells that express or overexpress CD46, wherein said antibody comprises the CDRs 1-3 of the heavy chain and the CDR 1-3 of the light chain of the 2B10 antibody, and wherein the effector is, in part, a cytotoxin or a drug.  The claims of the ‘402 patent do not teach an effector which is auristatin E, MMAF, MMAE, vcMMAE or vcMMAF, the coupling of the effector through a MC-vcPAB linker, or 2 or 4 effectors conjugated to the human antibody.  The claims of the ‘402 patent do not specifically teach that the immunoconjugate comprising the CDR regions of the 2B10 antibody are human immunoglobulins, or that the 2B10 antibody is a human antibody.

Section 804 IIb of the M.P.E.P. states:

The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).

In the instant case, the ‘402 specification defines the 2B10 antibody as a human antibody (column 62, lines 55-56).  Thus claim 30 of the ‘402 patent is limited to a human antibody that binds to 2B10, and claims 13, 15-20 encompass human antibodies.
Krall et al teach that the most widely used payloads in current use for ADC include the dolastatin analogues, such as the auristatins (page 1395, lines 16-20, under the heading “Cytotoxic Payloads and Linkers”) which are more potent payloads than the cytotoxic drugs such as methotrexate, vinca alkaloids, taxoids and anthracyclines such as doxorubicin (page 1395, lines 6-13, under the heading “Cytotoxic Payloads and Linkers”).
Badescu et al teach the conjugation of MMAE to antibodies by means of an engineered Cys on each of the heavy chains or on each of the light chains  providing a site for a thiol reactive drug reagent (page 1125, first column, lines 3-9).  Badescu et al teach that when conjugated to MMAE using a maleimide reagent, an ADC with a DAR close to 2 is produced (page 1125, first column, lines 9-10) which meets the limitation of instant claim 87 requiring MMAE and claim 89 requiring two effectors. Badescu et al do not specifically teach that the MC-vc-PAB linker is used to make the MMAE thiomab conjugate, but refers to Juntula et al (Nature Biotechnology, 2008, Vol. 26, pp. 925-932).  Juntula et al teach that the thiomab conjugates to MMAE comprise MC-vc-PAB-MMAE (page 927, lines 8-9 under the heading “Anti-MUC16 Thiomab yields nearly homogeneous conjugates”).   
Badescu et al teach an alternative method wherein a bisulfone reagent  undergoes bis-alkylation to conjugate both thiols  derived from  the two Cys residues of a reduced  native disulfide bond, such as the interchain disulfide bond of a mAb (page 1125, second column, lines 17-22).  Badescu et al teach that the bisalkylation reagents loaded with MMAE (Figure 2, bisalkylation reagent 1).   Badescu et al teach that the reagent can undergo reaction at each of the four interchain disulfides of a reduced mAb to produced DAR of 4 (page 1126, first column, lines 5-7) thus meeting the limitation of instant claim 90.  Badescu et al teach the formation of high drug loaded species greater than DAR of 4 is undesirable leading to lower tolerability, higher rates of plasma clearance and decreased efficacy in vivo (page 1124, second column, lines 10-13).
It would have been prima facie obvious at the time prior to the effective filing date to use MMAE as effector loaded onto the 2B10 human antibody of claims  13, 15-20 and 30 of the ‘402 patent.  One of skill in the art would have been motivated to do so by the teachings of Krall et al on the wide usage of auristatins in ADCs as having high potency relative to other classes of cytotoxic drugs used clinically.  One of skill in the art would have been motivated to use the MMAE wherein 2 or 4 effectors are conjugated to the 2B10 antibody based on the teachings of Badescu regarding the undesirability of more than 4 effectors per antibody.  One of skill in the art would have been motivated to use the intact 2B10 IgG1 for making the thiomabs because of the need for the four accessible  disulfide bonds to make the bis\alkylate product with a DAR of 2.  One of skill in the art would have been motivated to use the MC-vc-PAB linker because Basescu references Juntula et al regarding the details of the procedure on making the thiomabs wherein MC-vc-PAB was used to link the antibody to MMAE. 
Regarding claim 91, Acchione et al teach that in general, target binding and effector functions of IgG1 antibodies are insensitive to conjugation which highlights the utility of the IgG1 platform for antibody-drug conjugates (lines 12-13 of the abstract).
It would have been prima facie obvious prior to the effective filing date of the invention to provide the 2B10 antibody of the claims of the ‘402 patent as an IgG1 platform for making conjugates rendered obvious by the combined teachings of Mather et al, Krall et al, Badescu et al and Junutula et al.  One of skill in the art would have been motivated to do so by the teachings of Acchione et al on target binding and effector function insensitivity to conjugation of IgG1 antibodies.  One of skill in the art would be motivated no to interfere with the target binding of the anti-CD46 antibody, and would be motivated to preserve effector functions which can contribute to ADCC and CDC. 
Applicant argues that Krall recommends six classes of toxic effectors and doesn’t specifically teach MMAF, vcMAF, MMAE or vcMMAE.  This has been considered but not found persuasive.   Krall teaches cytotoxic payloads, such as dolastatin analogues such as the auristatins and cemadotin, maytansinoids, calicheamicin and purrolobenzodiazepines, duocarmycins and tubulysins as being the most widely used for ADCs.  One of skill in the art would understand that auristatins include MMAE, MMAF or MMAE and MMAF attached to the dipeptides, val-cit.  One of skill in the art would be choosing from  a finite number of identified, well-known cytotoxins useful in antibody conjugates, with a reasonable expectation of success.



Krall et al references “auristatins” with footnotes 210 and 211.  Reference 210 is to Francisco, “cAC10-vcMMAE, an anti-CD30-monomethykl auristatin E conjugate with potent and selective antitumor activity”.   One of skill in the art would understand upon reading of Krall that MMAF and MMAE are auristatins and stand for monomethyl auristatin F and monomethyl auristatin E.  One of skill in the art would understand that vcMMAE and vcMMAF are MMAE and MMAF with a val-cit di-peptide linker portion. Badescu et al teach the conjugation of MMAE to antibodies by means of an engineered Cys on each of the heavy chains or on each of the light chains  providing a site for a thiol reactive drug reagent.  Badescu et al do not specifically teach that the MC-vc-PAB linker is used to make the MMAE thiomab conjugate, but refers to Juntula et al.  Juntula et al teach that the thiomab conjugates to MMAE comprise MC-vc-PAB-MMAE


The rejection of claim 87 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,400,045 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the instant claim.  Claim 4 of the ‘045 patent specifies that the drug of claim 1 is monomethyl auristatin F which meets the limitation of MMAF in claim 87. The claims of the ‘045 patent do not specifically teach that the immunoconjugate comprising the CDR regions of the 2B10 antibody are human immunoglobulins, or that the 2B10 antibody is a human antibody.

Section 804 IIb of the M.P.E.P. states:

The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).

In the instant case, the ‘045 specification defines the 2B10 antibody as a human antibody (column 59, lines 1-2).  Thus claims 1 and 25 of the ‘045 patent encompass human antibodies.


The rejection of claims 87-91 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,400,045 in view of Krall et al (Angewandte Chem. Int. Ed., 2013, vol. 52, pp. 1384-1402) Badescu et al (Bioconjugate Chemistry, June 2014, vol. 25, pp. 1124-1136), Junutula et al (Nature Biotechnology, 2008, Vol. 26, pp. 925-932) and Acchione et al (mAbs, 2012, vol. 4, pp. 362-372) is maintained for reasons of record.  
Claims 1-25 of the ‘045 patent teach an immunoconjugate comprising  an antibody which specifically binds cells that express or overexpress CD46, wherein said antibody comprises the CDRs 1-3 of the heavy chain and the CDR 1-3 of the light chain of the 2B10 antibody, and wherein the effector is, in part, a cytotoxin or a drug (claim 2 of the ‘045 patent).  The claims of the ‘ patent do not teach the coupling of the effector through a MC-vcPAB linker, or 2 or 4 effectors conjugated to the human antibody.  
Krall et al teach that the most widely used payloads in current use for ADC include the dolastatin analogues, such as the auristatins (page 1395, lines 16-20, under the heading “Cytotoxic Payloads and Linkers”) which are more potent payloads than the cytotoxic drugs such as methotrexate, vinca alkaloids, taxoids and anthracyclines such as doxorubicin (page 1395, lines 6-13, under the heading “Cytotoxic Payloads and Linkers”).
Badescu et al teach the conjugation of MMAE, an auristatin analogue, to antibodies by means of an engineered Cys on each of the heavy chains or on each of the light chains  providing a site for a thiol reactive drug reagent (page 1125, first column, lines 3-9).  Badescu et al teach that when conjugated to MMAE using a maleimide reagent, an ADC with a DAR close to 2 is produced (page 1125, first column, lines 9-10) which meets the limitation of instant claim87 requiring MMAE and claim 89 requiring two effectors. Badescu et al do not specifically teach that the MC-vc-PAB linker is used to make the MMAE thiomab conjugate, but refers to Juntula et al (Nature Biotechnology, 2008, Vol. 26, pp. 925-932).  Juntula et al teach that the thiomab conjugates to MMAE comprise MC-vc-PAB-MMAE (page 927, lines 8-9 under the heading “Anti-MUC16 Thiomab yields nearly homogeneous conjugates”).   
Badescu et al teach an alternative method wherein a bisulfone reagent  undergoes bis-alkylation to conjugate both thiols  derived from  the two Cys residues of a reduced  native disulfide bond, such as the interchain disulfide bond of a mAb (page 1125, second column, lines 17-22).  Badescu et al teach that the bisalkylation reagents loaded with MMAE (Figure 2, bisalkylation reagent 1).   Badescu et al teach that the reagent can undergo reaction at each of the four interchain disulfides of a reduced mAb to produced DAR of 4 (page 1126, first column, lines 5-7) thus meeting the limitation of instant claim 90.  Badescu et al teach the formation of high drug loaded species greater than DAR of 4 is undesirable leading to lower tolerability, higher rates of plasma clearance and decreased efficacy in vivo (page 1124, second column, lines 10-13).
It would have been prima facie obvious at the time prior to the effective filing date to use MMAE as effector loaded onto the 2B10 human antibody of claims  1-4 6-25 of the ‘045 patent.  One of skill in the art would have been motivated to do so by the teachings of Krall et al on the wide usage of auristatins in ADCs as having high potency relative to other classes of cytotoxic drugs used clinically.  One of skill in the art would have been motivated to use the MMAE wherein 2 or 4 effectors are conjugated to the 2B10 antibody based on the teachings of Badescu regarding the undesirability of more than 4 effectors per antibody.  One of skill in the art would have been motivated to use the intact 2B10 IgG1 for making the thiomabs because of the need for the four accessible  disulfide bonds to make the bis\alkylate product with a DAR of 2.  One of skill in the art would have been motivated to use the MC-vc-PAB linker because Basescu references Juntula et al regarding the details of the procedure on making the thiomabs wherein MC-vc-PAB was used to link the antibody to MMAE. 
Regarding claim 91, Acchione et al teach that in general, target binding and effector functions of IgG1 antibodies are insensitive to conjugation which highlights the utility of the IgG1 platform for antibody-drug conjugates (lines 12-13 of the abstract).
It would have been prima facie obvious prior to the effective filing date of the invention to provide the 2B10 antibody of the claims of the ‘045 patent as an IgG1 platform for making conjugates rendered obvious by the combined teachings of Mather et al, Krall et al, Badescu et al and Junutula et al.  One of skill in the art would have been motivated to do so by the teachings of Acchione et al on target binding and effector function insensitivity to conjugation of IgG1 antibodies.  One of skill in the art would be motivated no to interfere with the target binding of the anti-CD46 antibody, and would be motivated to preserve effector functions which can contribute to ADCC and CDC. 

The rejection of claim 87 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,208,493 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the instant claim.  Claim 13 of the ‘493 patent specifies that the drug of claim 9 is monomethyl auristatin F which meets the limitation of MMAF in claim 87. The claims of the ‘493 patent do not specifically teach that the immunoconjugate comprising the CDR regions of the 2B10 antibody are human immunoglobulins, or that the 2B10 antibody is a human antibody.

Section 804 IIb of the M.P.E.P. states:

The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).

In the instant case, the ‘493 specification defines the 2B10 antibody as a human antibody (column 62, lines 52-53).  Thus claims 1 and 6 of the ‘493 patent encompass human antibodies.


The rejection of claims 87-91 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,208,493 in view of Krall et al (Angewandte Chem. Int. Ed., 2013, vol. 52, pp. 1384-1402) Badescu et al (Bioconjugate Chemistry, June 2014, vol. 25, pp. 1124-1136), Junutula et al (Nature Biotechnology, 2008, Vol. 26, pp. 925-932) and Acchione et al (mAbs, 2012, vol. 4, pp. 362-372) is maintained for reasons of record.  
Claims 1-22 of the ‘493 patent teach an immunoconjugate comprising  an antibody which specifically binds cells that express or overexpress CD46, wherein said antibody comprises the CDRs 1-3 of the heavy chain and the CDR 1-3 of the light chain of the 2B10 antibody, and wherein the effector is, in part, a cytotoxin or a drug (claim 1 of the ‘045 patent) or the variable heavy and light chains of 2B10 (claim 6 of ‘493).  The claims of the ‘493 patent teach the coupling of the effector through a MC-vcPAB linker, but do not state that MMAF or other auristatin such as MMAE are coupled to MC-vc-PAB.  The claims of the ‘493 patent do not teach 2 or 4 effectors conjugated to the human antibody.  
Krall et al teach that the most widely used payloads in current use for ADC include the dolastatin analogues, such as the auristatins (page 1395, lines 16-20, under the heading “Cytotoxic Payloads and Linkers”) which are more potent payloads than the cytotoxic drugs such as methotrexate, vinca alkaloids, taxoids and anthracyclines such as doxorubicin (page 1395, lines 6-13, under the heading “Cytotoxic Payloads and Linkers”).
Badescu et al teach the conjugation of MMAE, an auristatin analogue, to antibodies by means of an engineered Cys on each of the heavy chains or on each of the light chains  providing a site for a thiol reactive drug reagent (page 1125, first column, lines 3-9).  Badescu et al teach that when conjugated to MMAE using a maleimide reagent, an ADC with a DAR close to 2 is produced (page 1125, first column, lines 9-10) which meets the limitation of instant claim87 requiring MMAE and claim 89 requiring two effectors. Badescu et al do not specifically teach that the MC-vc-PAB linker is used to make the MMAE thiomab conjugate, but refers to Juntula et al (Nature Biotechnology, 2008, Vol. 26, pp. 925-932).  Juntula et al teach that the thiomab conjugates to MMAE comprise MC-vc-PAB-MMAE (page 927, lines 8-9 under the heading “Anti-MUC16 Thiomab yields nearly homogeneous conjugates”).   
Badescu et al teach an alternative method wherein a bisulfone reagent  undergoes bis-alkylation to conjugate both thiols  derived from  the two Cys residues of a reduced  native disulfide bond, such as the interchain disulfide bond of a mAb (page 1125, second column, lines 17-22).  Badescu et al teach that the bisalkylation reagents loaded with MMAE (Figure 2, bisalkylation reagent 1).   Badescu et al teach that the reagent can undergo reaction at each of the four interchain disulfides of a reduced mAb to produced DAR of 4 (page 1126, first column, lines 5-7) thus meeting the limitation of instant claim 90.  Badescu et al teach the formation of high drug loaded species greater than DAR of 4 is undesirable leading to lower tolerability, higher rates of plasma clearance and decreased efficacy in vivo (page 1124, second column, lines 10-13).
It would have been prima facie obvious at the time prior to the effective filing date to use MMAE as effector loaded onto the 2B10 human antibody of claims 1-12 and 14-22 of the ‘493 patent.  One of skill in the art would have been motivated to do so by the teachings of Krall et al on the wide usage of auristatins in ADCs as having high potency relative to other classes of cytotoxic drugs used clinically.  One of skill in the art would have been motivated to use the MMAE wherein 2 or 4 effectors are conjugated to the 2B10 antibody based on the teachings of Badescu regarding the undesirability of more than 4 effectors per antibody.  One of skill in the art would have been motivated to use the intact 2B10 IgG1 for making the thiomabs because of the need for the four accessible  disulfide bonds to make the bis\alkylate product with a DAR of 2.  One of skill in the art would have been motivated to use the MC-vc-PAB linker because Basescu references Juntula et al regarding the details of the procedure on making the thiomabs wherein MC-vc-PAB was used to link the antibody to MMAE. 
Regarding claim 91, Acchione et al teach that in general, target binding and effector functions of IgG1 antibodies are insensitive to conjugation which highlights the utility of the IgG1 platform for antibody-drug conjugates (lines 12-13 of the abstract).
It would have been prima facie obvious prior to the effective filing date of the invention to provide the human 2B10 antibody of the claims of the ‘493 patent as an IgG1 platform for making conjugates rendered obvious by the combined teachings of Mather et al, Krall et al, Badescu et al and Junutula et al.  One of skill in the art would have been motivated to do so by the teachings of Acchione et al on target binding and effector function insensitivity to conjugation of IgG1 antibodies.  One of skill in the art would be motivated no to interfere with the target binding of the anti-CD46 antibody, and would be motivated to preserve effector functions which can contribute to ADCC and CDC.

Claim 94 is rejected and claims 1, 2, 4, 5, 9, 11, 12, 15, 24, 27, 28, 29, 32, 36, 39, 41, 42, 47, 49, 50, 87 and 91-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-64 of U.S. Patent No. 10,533,056 for reasons of record.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘056 patent anticipate the instant claims to the extent that the instant claims encompass the YS5, YS5F, YS5v1D, SB1HGNY, YS12, 3G7RY, YS6, YS1, YS3, YS4, YS8, YS4, YS8, YS7, YS9, YS10, YS11, 3G7HY, 3G7NY, 3G7, SB2, 2C8 and UA8kappa antibodies.  Regarding claim 15, it is noted that any antibody will compete with itself for binding to the target antigen. 

New Grounds of Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 12, 15, 24, 27-29, 32, 36, 39, 41, 42, 47 50 and 94 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No.11,4343,301. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the instant claims. Claim 7 of the ‘301 patent teaches that the subject has a mean CD46 antigen density on cancer cells of at least 200,00 at least 250,000, at least 300,000, at least 350,000 or more, which meets the limitations of claims 4 and 50.

Claims 1, 2, 4, 5, 12, 15, 24, 27-29, 32, 36, 39, 41, 42, 47, 50 and 87- 94 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,4343,301 in view of Mather et al (WO03/032814), Badescu et al (Bioconjugate Chemistry, June 2014, vol. 25, pp. 1124-1136) and Acchione et al (mAbs, 2012, vol. 4, pp. 362-372). 
Claim 5 requires that the cell that express or overexpress CD46 are prostate cancer cells. 
Claim 87 is drawn to an immunoconjugate comprising an isolated human antibody that specifically binds to CD46 and is internalized into a cell expressing or overexpressing CD46 and an effector comprising MMAF, MMAE, vcMMAE or vcMMAF.  Claim 88 requires that the human antibody of claim 87 is coupled to the effector through a MC-vc-PAB linker.  Claim 88 requires that 2 effectors are conjugated to the human antibody of claim 88,  Claim 90 requires that 4 effectors are conjugated to the human antibody of claim 88.  Claim 91 requires that the human antibody is an IgG1.  Claim92 specifies that the human antibody of claim 90 has the CDRs of the YS5 antibody.  Claim 93 requires that the human antibody of claim 92 has the variable chains of the YS5 antibody.
The claims of the ‘301 patent do not specifically teach that the CD antibody is internalized into cancer cells expressing CD46 as required in instant claim 87.  The claims of the ‘301 patent do not teach that prostate cance4r cells express CD46 as required in claim . Claim 19 of the patent teaches that the anti-CD46 antibody comprises two or more payloads which can be the same or different. The claims of the patent do not specifically teach  that 4 effectors are conjugated to the human antibody as required in instant claim 90.
Claim 7 of the ‘301 patent teaches that the subject has a mean CD46 antigen density on cancer cells of at least 200,00 at least 250,000, at least 300,000, at least 350,000 or more, which meets the limitation of cell expressing or overexpressing CD46 in instant claim 87.  The claims of the ‘301 patent do not specifically teach that the CD46 antibody is internalized into cells expressing or overexpressing CD46, or cancer cell types that express or overexpress CD46.  .  Mather teaches conjugates of anti-CD46 murine PA7 antibody, or antibodies that bind to the same epitope as mPA7,  to therapeutic agents, such as toxins, and the admisntration of the conjugates to target the therapeutic agent to cancer cells expressing CD46 (paragraph [0083]).  Mather et al teach that the cancer cells expressing CD46 are the cancerous cells are breast, colon, lung, ovarian, pancreatic, prostate, or renal cancer (paragraphs [0007] and [0027]) which meets the embodiments of instant claims 4 for cells which overexpress CD46 are cancer cells and claim 5  for prostate cancer cells which over express CD46. .  Mather et al teach that the anti-CD46 agents are formulated for intraperitoneal, intravenous,  subcutaneous or intramuscular injection (paragraph [0129]) which meets the requirements of claim 49.  
Mather et al teach that the antibodies of the invention can be internalized within the carcinoma cells to which they bind and are therefore particularly useful for therapeutic applications, for example, delivering into the cells toxins that need to be internalized for their adverse activity. Examples of such toxins include, but not limited to, saporin, calicheamicin, auristatin, and maytansinoid ([0085]).
Badescu et al teach the conjugation of MMAE, an auristatin analogue, to antibodies by means of an engineered Cys on each of the heavy chains or on each of the light chains  providing a site for a thiol reactive drug reagent (page 1125, first column, lines 3-9).  Badescu et al teach that when conjugated to MMAE using a maleimide reagent, an ADC with a DAR close to 2 is produced (page 1125, first column, lines 9-10) which meets the limitation of instant claim87 requiring MMAE and claim 89 requiring two effectors. Badescu et al do not specifically teach that the MC-vc-PAB linker is used to make the MMAE thiomab conjugate, but refers to Juntula et al (Nature Biotechnology, 2008, Vol. 26, pp. 925-932).  Juntula et al teach that the thiomab conjugates to MMAE comprise MC-vc-PAB-MMAE (page 927, lines 8-9 under the heading “Anti-MUC16 Thiomab yields nearly homogeneous conjugates”).   
Badescu et al teach an alternative method wherein a bisulfone reagent  undergoes bis-alkylation to conjugate both thiols  derived from  the two Cys residues of a reduced  native disulfide bond, such as the interchain disulfide bond of a mAb (page 1125, second column, lines 17-22).  Badescu et al teach that the bisalkylation reagents loaded with MMAE (Figure 2, bisalkylation reagent 1).   Badescu et al teach that the reagent can undergo reaction at each of the four interchain disulfides of a reduced mAb to produced DAR of 4 (page 1126, first column, lines 5-7) thus meeting the limitation of instant claim 90.  Badescu et al teach the formation of high drug loaded species greater than DAR of 4 is undesirable leading to lower tolerability, higher rates of plasma clearance and decreased efficacy in vivo (page 1124, second column, lines 10-13).
Thus, instant claims 87-91 are obvious over claim 16 of the ‘301 patent requiring that the anti-CD46 cancer comprises one or more drugs  selected from MMAF and MMAE, because Mather et al teach the antibodies of the invention can be internalized within the carcinoma cells to which they bind and are therefore particularly useful for therapeutic applications, for example, delivering into the cells toxins, such as an auristatin that need to be internalized for their adverse activity; the teachings of Badescu et al  et al regarding the MC-vc-PAB MMAE linker drug moiety wherein the resulting having either 2 drugs per antibody or 4 drugs per antibody depending on the method of conjugation. 
Regarding instant claim 91, claim 14 of the ‘301 patent teaches  that the anti-CD46 antibody includes a monoclonal antibody or a full length immunoglobulin.  The claims of the patent do not specifically teach that the anti-CD46 antibody is an IgG1 antibody.
Acchione et al teach that in general, target binding and effector functions of IgG1 antibodies are insensitive to conjugation which highlights the utility of the IgG1 platform for antibody-drug conjugates (lines 12-13 of the abstract).
Thus it would be obvious to use an anti-CD46 antibody conjugate wherein the antibody was an IgG1 antibody in order to retain effector functions of the antibody in addition to the ability of the antibody to targeting the cytotoxic agent.

Claims 1, 2, 4, 12, 15, 24, 27-29, 32, 36, 39, 41, 42, 47, 50 and 94  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-97 of cop ending Application No. 17/815,514(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘815 application anticipate the instant claims.
Claim 10 of the ‘514 application teaches that the subject has a mean CD46 antigen density on cancer cells of at least 200,00 at least 250,000, at least 300,000, at least 350,000 or more, which meets the limitation of cell expressing or overexpressing CD46 in instant claim 4
It is noted that one or more antibodies selected from SEQ ID NO: 1, 2, 9, 10, 17, 18, 25, 26 or 33-74 in claim 15 of the ‘514 application meets the requirements of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4, 5, 12, 15, 24, 27-29, 32, 36, 39, 41, 42, 47, 50 and 87-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-97 of copending Application No.17/815,514 in view of Mather et al (WO03/032814), Badescu et al (Bioconjugate Chemistry, June 2014, vol. 25, pp. 1124-1136) and Acchione et al (mAbs, 2012, vol. 4, pp. 362-372).
The claims of the ‘514 application teach the limitations of claims 1, 2, 4, 12, 15, 24, 27-29, 32, 36, 39, 41, 42, 47, 50 and 94 .
The claims of the ‘514 application do not specifically teach that the CD antibody is internalized into cancer cells expressing CD46 as required in instant claim 87.  The claims of the ‘514 application do not teach that prostate cance4r cells express CD46 as required in claim 5. Claim 40 of the application teaches that the anti-CD46 antibody comprises two or more payloads. The claims of the patent do not specifically teach  that 4 effectors are conjugated to the human antibody as required in instant claim 90.
Mather teaches conjugates of anti-CD46 murine PA7 antibody, or antibodies that bind to the same epitope as mPA7,  to therapeutic agents, such as toxins, and the admisntration of the conjugates to target the therapeutic agent to cancer cells expressing CD46 (paragraph [0083]).  Mather et al teach that the cancer cells expressing CD46 are the cancerous cells are breast, colon, lung, ovarian, pancreatic, prostate, or renal cancer (paragraphs [0007] and [0027]) which meets the embodiments of instant claims 4 for cells which overexpress CD46 are cancer cells and claim 5  for prostate cancer cells which over express CD46. .  Mather et al teach that the anti-CD46 agents are formulated for intraperitoneal, intravenous,  subcutaneous or intramuscular injection (paragraph [0129]) which meets the requirements of instant claim 49.  
Mather et al teach that the antibodies of the invention can be internalized within the carcinoma cells to which they bind and are therefore particularly useful for therapeutic applications, for example, delivering into the cells toxins that need to be internalized for their adverse activity.
Thus, the requirement of instant claim 87, that the antibody that specifically binds CD46 is internalized into a cell expressing or overexpressing CD46 is obvious over Mather et al.
Claim10 of the of the ‘514 application teaches that the subject has a mean CD46 antigen density on cancer cells of at least 200,00 at least 250,000, at least 300,000, at least 350,000 or more, which meets the limitation of cell expressing or overexpressing CD46 in instant claim 87.  The claims of the of the ‘514 application do not specifically teach that the CD46 antibody is internalized into cells expressing or overexpressing CD46, or cancer cell types that express or overexpress CD46.  Mather teaches conjugates of anti-CD46 murine PA7 antibody, or antibodies that bind to the same epitope as mPA7,  to therapeutic agents, such as toxins, and the admisntration of the conjugates to target the therapeutic agent to cancer cells expressing CD46 (paragraph [0083]).  Mather et al teach that the cancer cells expressing CD46 are the cancerous cells are breast, colon, lung, ovarian, pancreatic, prostate, or renal cancer (paragraphs [0007] and [0027]) which meets the embodiments of instant claims 4 for cells which overexpress CD46 are cancer cells and claim 5  for prostate cancer cells which over express CD46. Mather et al teach that the anti-CD46 agents are formulated for intraperitoneal, intravenous,  subcutaneous or intramuscular injection (paragraph [0129]) which meets the requirements of claim 49.  
Mather et al teach that the antibodies of the invention can be internalized within the carcinoma cells to which they bind and are therefore particularly useful for therapeutic applications, for example, delivering into the cells toxins that need to be internalized for their adverse activity. Examples of such toxins include, but not limited to, saporin, calicheamicin, auristatin, and maytansinoid ([0085]).
Badescu et al teach the conjugation of MMAE, an auristatin analogue, to antibodies by means of an engineered Cys on each of the heavy chains or on each of the light chains  providing a site for a thiol reactive drug reagent (page 1125, first column, lines 3-9).  Badescu et al teach that when conjugated to MMAE using a maleimide reagent, an ADC with a DAR close to 2 is produced (page 1125, first column, lines 9-10) which meets the limitation of instant claim87 requiring MMAE and claim 89 requiring two effectors. Badescu et al do not specifically teach that the MC-vc-PAB linker is used to make the MMAE thiomab conjugate, but refers to Juntula et al (Nature Biotechnology, 2008, Vol. 26, pp. 925-932).  Juntula et al teach that the thiomab conjugates to MMAE comprise MC-vc-PAB-MMAE (page 927, lines 8-9 under the heading “Anti-MUC16 Thiomab yields nearly homogeneous conjugates”).   
Badescu et al teach an alternative method wherein a bisulfone reagent  undergoes bis-alkylation to conjugate both thiols  derived from  the two Cys residues of a reduced  native disulfide bond, such as the interchain disulfide bond of a mAb (page 1125, second column, lines 17-22).  Badescu et al teach that the bisalkylation reagents loaded with MMAE (Figure 2, bisalkylation reagent 1).   Badescu et al teach that the reagent can undergo reaction at each of the four interchain disulfides of a reduced mAb to produced DAR of 4 (page 1126, first column, lines 5-7) thus meeting the limitation of instant claim 90.  Badescu et al teach the formation of high drug loaded species greater than DAR of 4 is undesirable leading to lower tolerability, higher rates of plasma clearance and decreased efficacy in vivo (page 1124, second column, lines 10-13).
Thus, instant claims 87-91 are obvious over claim 16 of the ‘301 patent requiring that the anti-CD46 cancer comprises one or more drugs  selected from MMAF and MMAE, because Mather et al teach the antibodies of the invention can be internalized within the carcinoma cells to which they bind and are therefore particularly useful for therapeutic applications, for example, delivering into the cells toxins, such as an auristatin that need to be internalized for their adverse activity; the teachings of Badescu et al  et al regarding the MC-vc-PAB MMAE linker drug moiety wherein the resulting having either 2 drugs per antibody or 4 drugs per antibody depending on the method of conjugation. 
Regarding instant claim 91, claim 14 of the ‘301 patent teaches  that the anti-CD46 antibody includes a monoclonal antibody or a full-length immunoglobulin.  The claims of the patent do not specifically teach that the anti-CD46 antibody is an IgG1 antibody.
Acchione et al teach that in general, target binding and effector functions of IgG1 antibodies are insensitive to conjugation which highlights the utility of the IgG1 platform for antibody-drug conjugates (lines 12-13 of the abstract).
Thus it would be obvious to use an anti-CD46 antibody conjugate wherein the antibody was an IgG1 antibody in order to retain effector functions of the antibody in addition to the ability of the antibody to targeting the cytotoxic agent.
This is a provisional nonstatutory double patenting rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 is vague ad indefinite in the recitation of “….Bizelesin and Carzelesin”.  It is unclear if all of the drugs recited in the claim are required in the immunoconjugate, or if the recited drugs are alternatives.  
Amendment of the claim to recite “….Bizelesin or Carzelesin” would overcome this rejection.

	All claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643